DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melikyan (US 2010/0275779).
	Regarding claim 1, Melikyan discloses: an apparatus (see air mixing chamber of claims 1-3) to heat a smokable material (see aerosol of claim 4), the apparatus comprising: 
	A housing (see hermetic housing enclosure of claim 2);
	The housing having a first opening (see inlet port for intake of claim 2), the housing having a second opening (see outlet port of claim 2; alternatively second side panel with an opening covered by a door);
	At least one heater (see electric heater of claim 14) arranged within the housing;
	A door for selectively covering the second opening (see opening and door of claim 2), the door being movable between a first position which is closed and a second position in which the second opening is open (most any door is movable between two positions as recited – see servo-mechanism of claim 2).
	Regarding claim 2, Melikyan discloses: wherein the door is connected to the housing by a hinge (see hinge of claim 2).
	Regarding claim 3, Melikyan discloses: wherein the housing is provided by a chassis (see front panel and rear panel which make up the chassis – claim 2), the first and second side panels being fixable to the chassis (these panels are fixable to the chassis – see Fig. 3), the first and second side panels being arranged to secure the door when the first and second side panels are fixed to the chassis (see Fig. 3 – the side panels enclose a region around the door).
	Regarding claim 4, Melikyan discloses: wherein the door is slidably connected (manner of operating / intended use of the recited apparatus / product – see revolving door of [0049]) to the housing (see chassis, first and second side panels) so that the door can be slid between the first and second positions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Melikyan (US 2010/0275779), and further in view of Lyubomirskiy (US 2015/0181934).
Regarding claim 9, Melikyan does not disclose: comprising a hollow tube located within the chamber at the first end, the hollow tube at the first end being arranged to support the heater at the first end.
In the same field of endeavor of vaping / smoking apparatuses / products as Melikyan (see title, abs), Lyubomirskiy discloses: a hollow tube (see hollow annular cylinder of [0054] which fits in the heating chamber) located within the first chamber at the first end, the hollow tube at the first end being arranged to support the heater at the first end (the heater reaches the first end – see Fig. 1).
To add the hollow annular cylinder of Lyubomirskiy to the smoking / vaping apparatus of Melikyan had the benefit that it made the smokable material fit closely around the heater to ensure efficient heat transfer from the heater to the smokable material ([0054]).
It would have been obvious to one of ordinary skill in the art to combine the hollow annular cylinder of Lyubomirsky to the smoking / vaping apparatus of Melikyan to arrive at the claimed invention before the effective filing date because doing so made the smokable material fit closely around the heater to ensure efficient heat transfer.
Regarding claim 10, Melikyan does not disclose: wherein the heater has a hollow interior and the chamber is defined at least in part by the hollow interior of the heater which receives the smokable material in use.
In the same field of endeavor of vaping / smoking apparatuses / products as Melikyan (see title, abs), Lyubomirskiy discloses: a hollow tube (see hollow annular cylinder of [0054] which fits in the heating chamber – hollow tubes have hollow interiors) located within the first chamber at the first end, the hollow tube at the first end being arranged to support the heater at the first end (the heater reaches the first end – see Fig. 1).
To add the hollow annular cylinder of Lyubomirskiy to the smoking / vaping apparatus of Melikyan had the benefit that it made the smokable material fit closely around the heater to ensure efficient heat transfer from the heater to the smokable material ([0054]).
It would have been obvious to one of ordinary skill in the art to combine the hollow annular cylinder of Lyubomirsky to the smoking / vaping apparatus of Melikyan to arrive at the claimed invention before the effective filing date because doing so made the smokable material fit closely around the heater to ensure efficient heat transfer.
Regarding claim 11, Melikyan does not disclose: wherein the heater is formed of plural heating elements.
In the same field of endeavor of smoking / vaping apparatuses as Melikyan (see title, abs), Lyubomirskiy discloses: plural heaters in an aerosol / vaping apparatus (see [0042]-[0043] – plural heaters are disclosed). 
	To add the plural heaters of Lyubomirskiy to the vaping apparatus of Melikyan would have been a mere duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  See MPEP 2144.04(VI)(B) regarding the obviousness of duplications of essential working parts.
	It would have been obvious to one of ordinary skill in the art to duplicate the heaters of Melikyan as in the vaping apparatus of Lyubomirskiy to arrive at the claimed invention before the effective filing date because doing so was a mere duplication of essential working parts.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Melikyan (US 2010/0275779), and further in view of Steingraber (US 2015/0053217).
	Regarding claim 12, Melikyan does not disclose: wherein a heat insulator surrounds the heater for reducing heat loss from the heater to the exterior of the apparatus.
	In the same field of endeavor of vaping apparatuses / products as Melikyan (see title, abs), Steingraber discloses: an insulation layer (see insulation ring of [0207]) surrounding the heater (it surrounds the heater as disclosed).
	To add the insulation of Steingraber to the vaping apparatus / product of Malikyan had the benefit that it minimized the heat felt by the consumer at the touch of their fingers ([0207]).
	It would have been obvious to one of ordinary skill in the art to combine the insulation of Steingraber with the vaping apparatus of Melikyan to arrive at the claimed invention before the effective filing date because doing so had the benefit that it minimized the heat felt by the consumer at the touch of their fingers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 11134717. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims include a housing, at least one heater, and a door (at times with other relevant structures).
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under Obviousness-type Double Patenting set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Melikyan does not disclose: wherein the chamber has a region of reduced internal diameter towards the second end to provide a stop for smokable material passed through the first opening in use.  The chamber of Melikyan is rectangular and not cylindrical / spherical.  To make the chamber have reduced internal diameter is NOT a mere change in shape / configuration which would have been recognized in the art of smoking / vaping apparatuses / products before the effective filing date.
When the claim is considered as a whole, claim 5 is deemed allowable.
Regarding claim 6, none of the cited prior art or any prior art available discloses:
“comprising a hollow tube located within the chamber at the second end”.
The chamber of Melikyan is rectangular prismatic in shape and not cylindrical / spherical.  To change the shape of the chamber of Melikyan and add a hollow tube would not have been an obvious change in shape or configuration to one of ordinary skill in the art before the effective filing date.
Therefore, claim 6 is deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743